DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed on April 28, 2022 is acknowledged.
Claims 1-9 were pending. Claims 1-2 and 4-7 are being examined on the merits. Claims 8-9 are withdrawn. Claim 3 is canceled.

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered.
All of the previously made objections and rejections have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron1 (US Patent App. Pub. No. 2010/0267012) in view of Roig (Spontaneous Quinolone Resistance in the Zoonotic Serovar of Vibrio vulnificus, App Env Microbio, 75(8): 2577-2580, 2009), GenBank Accession No. KU21350 (Uncultured Vibrio sp. clone V.126 DNA gyrase A (gyr A) gene, partial cds, 2016) and An2 (US Patent App. Pub. No. 2003/0050470).

Regarding independent claim 1, Bergeron teaches …
A PNA probe for discrimination or detection of quinolone antibiotic-resistant bacteria (para. 63: “the … probes … are not limited to nucleic acids and may include … analogs of nucleotides such as … PNA; para. 121: “detection of mutations associated with antibiotic resistance genes … for gyrA and parC gene fragments of various bacterial species for which quinolone resistance is important to monitor”).

Bergeron teaches detecting mutations in the gyrA gene in various bacterial species, and teaches the significance of such mutations in conferring quinolone resistance (e.g., paras. 392-393). Bergeron teaches the amino acid substitution of Ser-83 as being particularly relevant to quinolone resistance (para. 392), and teaches that the gyrA sequences are conserved across a variety of bacterial species (para. 393). Bergeron also teaches Vibrio harveyi as being a clinically relevant bacteria that is routinely assayed in clinical microbiology tests (paras. 3-4; Table 15). Several Ser-83 substitutions, including Ser-83 to Ile, are known in the art as being relevant to quinolone resistance in various Vibrio species (Roig, abstract), including Vibrio species that share significant amounts of homology with Vibrio harveyi (Roig, p. 2579, right col., para. 2). The cDNA sequence of the gyrA gene of Vibrio harveyi is also known in the art (GenBank Accession No. KU21350). 

Bergeron does not teach the specific probe of SEQ ID NO: 1, however, Bergeron does teach using probes that span the mutated amino acid (e.g., para. 393: “[i]nternal probes for the specific detection of each of the gyrA (SEQ ID NOs: 2042 and 2043) … mutations identified”). Therefore, the ordinary artisan would have been able to design the probe of SEQ ID NO: 1, which spans the nucleotides corresponding to the Ser-83 position, based on the teachings in the art that various Ser-83 substitutions confer quinolone resistance, including a Ser-83 to Ile substitution, and based on the teachings of Bergeron which describes probes with such a design. Furthermore, An teaches designing primers and probes based on a known sequence, and additionally teaches an algorithm for defining all possible primers or probes of a given length based on a known sequence (paras. 65-67). Essentially, An teaches that all possible sub-sequences of a known sequence can be considered as a primer or probe for that sequence.

Regarding independent claim 2, Bergeron additionally teaches wherein at least one of a reporter or quencher is attached thereto (para. 65: “detection of the nucleic acids … can include … FRET-based methods such as adjacent hybridization to FRET probes…”). See also para. 138: “Adjacent hybridization probes are designed to be internal to the amplification primers. The 3' end of one probe is labelled with a donor fluorophore while the 5' end of an adjacent probe is labelled with an acceptor fluorophore.”


Regarding claims 4 and 6, which are directed to a composition and kit, respectively, Bergeron additionally teaches a composition (para. 25) and kit (para. 31) for discrimination or detection of quinolone antibiotic-resistant bacteria (para. 121), the composition/kit comprising: a primer pair capable of amplifying the gyrA gene (paras. 72, 382, 393), which contains an SNP (para. 72), and the PNA probe of claim 1 (see teachings to Bergeron and additional references cited above in claim 1). Note also that Bergeron teaches primers for use with the gyrA probe (para. 391: “…K. pneumoniae gyrA- and parC-specific primers (SEQ ID NOs. 1934, 1937, 1939, 1942)…internal probes specific to wild-type K. pneumoniae gyrA and parC (SEQ ID NOs. 1943, 1944) and to the K. pneumoniae gyrA and parC variants (SEQ ID NOs. 1945-1949 and 1950-1953).)”

Regarding dependent claims 5 and 7, Bergeron does not teach wherein the primer pair is a nucleotide sequence pair of SEQ ID NOs: 10 and 11. However, as noted above, Bergeron and the additional cited references teach or suggest detecting mutations in the gyrA gene in various bacterial species, and teaches the significance of the mutations in conferring quinolone resistance (e.g., paras. 392-393). Bergeron teaches the amino acid substitution of Ser-83 as being particularly relevant to quinolone resistance (para. 392), and teaches that the gyrA sequences are conserved across a variety of bacterial species (para. 393). Bergeron also teaches Vibrio harveyi as being a clinically relevant bacteria that is routinely assayed in clinical microbiology tests (paras. 3-4; Table 15). Several Ser-83 substitutions, including Ser-83 to Ile, are known in the art as being relevant to quinolone resistance in various Vibrio species (Roig, abstract), including Vibrio species that share significant amounts of homology with Vibrio harveyi (Roig, p. 2579, right col., para. 2). The cDNA sequence of the gyrA gene of Vibrio harveyi is also known in the art (GenBank Accession No. KU521350). In addition, Bergeron does teach using probes that span the mutated amino acid (e.g., para. 393: “[i]internal probes for the specific detection of each of the gyrA (SEQ ID NOs: 2042 and 2043) … mutations identified”), and teaches primers for use with the gyrA probe (para. 391: “…K. pneumoniae gyrA- and parC-specific primers (SEQ ID NOs. 1934, 1937, 1939, 1942)…internal probes specific to wild-type K. pneumoniae gyrA and parC (SEQ ID NOs. 1943, 1944) and to the K. pneumoniae gyrA and parC variants (SEQ ID NOs. 1945-1949 and 1950-1953).)” Therefore, the ordinary artisan would have been able to design the primers of SEQ ID NOs: 10 and 11, which span the nucleotides corresponding to the SEQ ID NO: 1 probe, based on the teachings in the art that various Ser-83 substitutions confer quinolone resistance, including the Ser-83 to Ile substitution, based on the teachings of Bergeron which describes primers with such a design, and based on An, the teachings of which are discussed above.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to design the probe of SEQ ID NO: 1 and the primers of SEQ ID NOs: 10 and 11 based on the teachings in Bergeron and Roig of the significance of mutations to the Ser-83 position in the development of quinolone resistance. The ordinary artisan would have been motivated to design primer and probe combinations to detect Ser-83 mutations in various Vibrio species, including the Ser-83[Wingdings font/0xE0]Ile mutation disclosed by Roig, in order to develop assays to detect quinolone resistance and thus provide insight into appropriate treatment for bacterial infections. The ordinary artisan would have had an expectation of success as the Ser-83 site in gyrA was known in the art for its particular significance in quinolone resistance, the nucleotide sequence of gyrA in various organisms was known in the art, and because designing primers and probes was also well-known in the art, as taught by An.

In view of the foregoing, claims 1-2 and 4-7 are prima facie obvious over Bergeron in view of Roig, GenBank Accession No. KU21350 and An.

Conclusion
Claims 1-2 and 4-7 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bergeron was cited in the PTO-892 Notice of References Cited mailed September 1, 2021.
        2 An was cited in the PTO-892 Notice of References Cited mailed September 1, 2021.